DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 3/24/2022 is acknowledged.  Applicant has made the following election:

    PNG
    media_image1.png
    189
    622
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is noted that claim 143 reads on more than one additional therapeutic agent, further to the elected additional therapeutic agent, and is therefore withdrawn from consideration.  The restriction/ election requirement is hereby MADE FINAL.  Claims 52, 133-136, 141 and 144-147 are pending, and have been examined herewith to the extent of Applicant’s elected species.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52, 133-136, 141 and 144-147 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160107988 to Xiao et al. (“Xiao”), and further in view of Song et al., Cytotoxic Effects of Tetracycline Analogues (Doxycycline, Minocycline and COL-3) in Acute Myeloid Leukemia HL-60 Cells, PLOS ONE, December 15, 2014 (“Song”) and US 2012/0329761 to Schimmer (“Schimmer”).
Xiao relates to compounds and composition of Formula (I), and their therapeutic use thereof. (Abstract).

    PNG
    media_image2.png
    126
    278
    media_image2.png
    Greyscale

Exemplary disclosed compounds of Formula (I) include:

    PNG
    media_image3.png
    288
    291
    media_image3.png
    Greyscale

(p. 155)
Compound S10-4-1 (top) has the same structure as Applicant’s claimed species of claim 52, except that it does not specifically disclose the isomeric orientation in the pyrrolidine ring.

    PNG
    media_image4.png
    126
    221
    media_image4.png
    Greyscale

However, Xiao specifically discloses isomers of the claimed compounds as well. “The invention also includes various isomers and mixtures thereof. Certain of the compounds of the present invention may exist in various stereoisomeric forms. Stereoisomers are compounds which differ only in their spatial arrangement. Enantiomers are pairs of stereoisomers whose mirror images are not superimposable, most commonly because they contain an asymmetrically substituted carbon atom that acts as a chiral center. "Enantiomer" means one of a pair of molecules that are mirror images of each other and are not superimposable. Diastereomers are stereoisomers that are not related as mirror images, most commonly because they contain two or more asymmetrically substituted carbon atoms. "R" and "S" represent the configuration of substituents around one or more chiral carbon atoms. When a chiral center is not defined as R or S, either a pure enantiomer or a mixture of both configurations is present.” ([0210]).
Xiao further discloses that the invention also provides a method of treating or preventing a subject with a tetracycline-responsive disease or disorder comprising administering to the subject an effective amount of a compound of the present invention or a pharmaceutically acceptable salt thereof. "Tetracycline-responsive disease or disorder" refers to a disease or disorder that can be treated, prevented, or otherwise ameliorated by the administration of a tetracycline compound of the present invention. Tetracycline-responsive disease or disorder includes cancer. ([0215-216]).  Compounds of the invention can be used for treating neoplasms using tetracycline compounds of the invention.  ([0218]).  They can further be used “in combination with” another therapeutic agent or treatment includes co-administration of the tetracycline compound and with the other therapeutic agent or treatment as either a single combination dosage form or as multiple, separate dosage forms. ([0268]).  Typically the subject is a human. ([0271]).  "Effective amount" means that amount of active compound agent that elicits the desired biological response in a subject. ([0274]).  
.Xiao does not specifically disclose hematological cancer, and cytarabine as an additional therapeutic agent.
Song discloses the use of the tetracycline analogs tetracycline-3 (COL-3), doxycycline (DOX) and minocycline (MINO) for the treatment of AML specifically.  (Abstract).  It also discloses that forty years ago the remission-induction treatment for AML consisting of cytarabine and daunorubicin (7+3) was established in its current form. (p. 2).
The structures of the three compounds are shown for the record. 

    PNG
    media_image5.png
    247
    376
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    151
    250
    media_image6.png
    Greyscale

Further art also discloses other compounds with the tetracycline core, which are also disclosed in the art for the treatment of AML.  
Schimmer discloses compounds with a tetracycline core, e.g. tigecycline, which are useful for treating hematological cancers, such as leukemia (e.g. AML), lymphoma or myeloma. (Abstract, claim 11).  The structure of tigecycline is shown for the record.

    PNG
    media_image7.png
    138
    329
    media_image7.png
    Greyscale

Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to practice Applicant’s claimed invention with a reasonable expectation of success in view of the combined teachings of Xiao, Song and Schimmer.  The skilled artisan would have been motivated to do so because Xiao discloses Applicant’s claimed tetracycline analogs, to include that they can be in a stereoisomer form.  The skilled artisan would have been motivated to explore the various isomer structures of the compounds because it is known in the art that isomers alter the special orientation of compounds, and with that frequently also alter biological activity over the racemic mixture.  Motivation to do so is explicitly stated in Xiao.  The skilled artisan would have been further motivated to use the compounds of Xiao for treating various tetracycline-responsive diseases or disorders, to specifically include cancer, which is one such disclosed disease in Xiao.  The skilled artisan would have been further motivated to specifically use the compounds of Xiao for the treatment of various hematological cancers, such as AML, because both Song and Schimmer discloses various tetracycline analogs with therapeutic efficacy against AML.  




Other relevant art

The Examiner also notes for the record the following additional cumulative art.
- WO 2012/021712 A1 to Chen et al. (“Chen”)
Chen discloses tetracycline analogs of Formula (I).

    PNG
    media_image8.png
    148
    391
    media_image8.png
    Greyscale

An exemplary compound of Chen is e.g. S2-7-7, which discloses the substituents of Applicant’s claimed species, except that the groups attached to the N are (CH3)2, not H2.

    PNG
    media_image9.png
    105
    223
    media_image9.png
    Greyscale

Chen discloses that the compounds are useful for treating a tetracycline responsive disease or disorder, e.g. cancer, such as those disclosed in US patent 6,277,061 (also disclosing treatment of cancer). (p. 42, ll. 3-10, 32).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627